FILED
                            NOT FOR PUBLICATION                              JUL 29 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


CHARLES WANG,                                    No. 13-16009

               Petitioner - Appellant,           D.C. No. 4:10-cv-01453-PJH

  v.
                                                 MEMORANDUM*
KAMALA HARRIS,

               Respondent - Appellee.


                    Appeal from the United States District Court
                       for the Northern District of California
                    Phyllis J. Hamilton, District Judge, Presiding

                              Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       California state prisoner Charles Wang appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253. We review de novo a district court’s denial of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a habeas petition, see Collins v. Runnels, 603 F.3d 1127, 1130 (9th Cir. 2010), and

we affirm.

      Wang contends that the 102-day delay in holding his parole revocation

hearing violated his right to due process. The state court’s rejection of this claim

was not contrary to or an unreasonable application of clearly established federal

law, as determined by the Supreme Court of the United States. See 28 U.S.C.

§ 2254(d)(1); Morrissey v. Brewer, 408 U.S. 471, 488 (1972); United States v.

Santana, 526 F.3d 1257, 1259-61 (9th Cir. 2008). Wang received full credit

against his sentence for the time he spent in pre-revocation incarceration, and he

failed to demonstrate actual prejudice from the delay. See Santana, 526 F.3d at

1260-61.

      We construe Wang’s additional arguments as a motion to expand the

certificate of appealability. So construed, the motion is denied. See 9th Cir. R.

22-1(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999) (per curiam).

      AFFIRMED.




                                           2                                    13-16009